Citation Nr: 9934303	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  94-18 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for the post-operative 
residuals of left knee patellectomy, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served honorably on active duty from March 1966 
to August 1967.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an evaluation in excess of 30 
percent disabling was denied for residuals of a left 
patellectomy with traumatic arthritis (formerly post-
operative residuals of a patella tendon transplant, left, 
with secondary chondromalacia and weakness, left quadriceps), 
effective August 10, 1992.  

In January 1999, the Board determined that an evaluation in 
excess of 30 percent disabling was not warranted for the 
veteran's left knee disability for the period of August 10, 
1992, to February 20, 1993.  Thereafter, a temporary total 
rating was in effect for the left knee disability for the 
period of February 21, 1993, to April 30, 1993.  At this 
time, the Board is considering the propriety of the 
assignment of an evaluation in excess of 30 percent disabling 
for the left knee disability for the period beginning May 1, 
1993.  This claim was remanded in January 1999 for further 
evidentiary development, and on review of the record, the 
Board is satisfied that the required development has been 
completed to the extent possible.  

FINDINGS OF FACT

1.  The veteran's left knee disability is currently rated as 
30 percent disabling, the highest allowable rating under 
Diagnostic Code 5257.

2.  The record indicates the manifestation of left knee 
arthritis, confirmed by x-ray, which is productive of painful 
and limited motion as evidenced by objective findings of left 
knee crepitus and effusion; left thigh atrophy; limitation of 
range of motion; and fatigability, weakened movement, and 
lack of endurance which is shown by buckling in the knee 
after two minutes of walking. 

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent disabling have not been met for the post-operative 
residuals of a left knee patellectomy.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 4.71(a), 
Diagnostic Code 5257. 

2.  A separate evaluation of 10 percent disabling is 
warranted for arthritis in the left knee.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.40, 4.59, 4.71(a), Diagnostic Codes 5003, 5010, 5260, 
5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.


Evidence

Service medical records show that the veteran sustained a 
lateral dislocation of the left patella in May 1966.  In 
August 1966, he underwent a patellar tendon transplant and 
was subsequently processed for medical discharge.  In 
February 1968, service connection was granted for post-
operative residuals of patella tendon transplant, left, with 
secondary chondromalacia and weakness, left quadriceps.  

A VA medical record, dated May 1981, shows a diagnosis of 
degenerative joint disease of the left knee.  

The report of a September 1992 VA examination shows an 
impression of traumatic arthritis of the left knee, post-
operative patellar tendon transposition with patellofemoral 
joint disease.  In September 1992, the veteran also underwent 
a left knee arthroscopy and a diagnosis of arthritis, left 
knee, is shown.  In February 1993, the veteran underwent a 
left knee patellectomy as treatment for end-stage 
patellofemoral arthritis.

On VA examination in June 1993, the veteran exhibited a 
marked left short weight bearing limp without push-off, but 
extended the knee for stability.  Passively, the left knee 
ranged from zero to 120 degrees flexion.  The left knee area 
was diffusely swollen with fullness and tenderness in the 
popliteal fossa.  The left thigh was 1 3/4 inches smaller.  
Palpating the tenderness structure of the patella region 
suggested a good mass of firm tissue without inflammation, 
and he had difficulty extending the knee completely against 
gravity.  He could barely get the knee out to full extension 
without resistance on examination.  The examiner provided an 
impression of service-connected dislocation, left patella 
with subsequent realignment and post-surgical infection, with 
patellectomy carried out three months before.  The examiner 
indicated that the veteran would probably not reach maximum 
medical improvement for another 6 to 12 months.   

VA outpatient treatment records show that in 1993 and 1994, 
the veteran frequently complained of severe and recurrent 
left knee pain following the operation to remove his patella.  
A March 1994 medical report shows objective findings of left 
knee range of motion of zero to 80 degrees and small 
effusion, with an impression of left knee pain and 
questionable post-traumatic arthritis.  

In June 1994, the veteran was afforded a personal hearing 
before a local officer at the Jackson RO.  He testified that 
following the recovery period after his 1993 operation, his 
left knee continued to swell, dislocate, and get weak, 
causing him to fall when he was walking.  Treatment had 
included use of a knee mobilizer, Motrin for pain, and 
exercising and working the knee positively.  He reported 
experiencing constant pain on a daily basis and swelling at 
the end of the work day.  He indicated that he was working 
part-time in the catering field, as a truck driver.  The 
veteran also noted that he can't bend his knee all the way 
back without getting in severe pain.  

On VA examination in June 1994, the veteran complained of 
chronic left knee pain and swelling, exacerbated by weight-
bearing, squatting or stooping, and going up or down stairs 
or steps.  He described episodes of the knee giving away.  He 
demonstrated zero to 95 degrees range of motion with 
complaints of rather significant pain on full flexion.   A 
significant amount of crepitus was noted on range of motion.  
There was a marked amount of swelling in the knee and there 
was tenderness to palpation, primarily over the medial joint 
line as well as over the posterior aspect of the knee.  The 
patella was absent and no definite instability was noted.  
The examiner provided an impression of traumatic arthritis of 
the left knee, status post patellectomy.  

A December 1997 left knee x-ray report shows that the absence 
of the patella was noted, as were small calcific or ossific 
densities anterior to the distal femur.  Early changes of 
degenerative arthritis were again noted, and a sclerotic 
density in the proximal tibia remained unchanged.  

In March 1999, the veteran was afforded a VA examination in 
order to comply with the Board's January 1999 remand 
instructions.  It was noted that the veteran was currently 
working in retail sales as a street vendor.  He complained of 
difficulty walking, that the left knee gives way, and that he 
tends to fall frequently.  He also complained of swelling and 
popping in the knee and he reported pain and increased 
aggravation of swelling with use of a left knee brace.  On 
physical examination, he walked with a mild limp on the left 
side andappeared to favor the left lower extremity.  No 
valgus or varus deformities were noted.  He was not able to 
walk on his toes or heels, and he was only able to squat half 
way with complaints of tightness and a feeling of giving way 
in the left knee.  

Mild effusion was noted on the medial aspect of the left 
knee, and there was mild atrophy of the quadriceps muscle on 
the left side, which was 1 inch smaller than the right side.  
Range of motion in the left knee was from zero to 110 
degrees, both actively and passively, and he was in severe 
pain at 110 degrees.   He did not complain of much discomfort 
up to 90 degrees but between 90 to 110 degrees he had 
moderate discomfort and at 110 degrees he had severe 
discomfort.  No drawer sign was elicited and Lachman's test 
was negative.  Varus and valgus stress testing caused severe 
pain, especially during the valgus test; however, no 
instability was noted.  No click was heard or noted, and mild 
crepitations were heard and felt during passive range of 
motion of the knee.  It was obvious that the patella was 
absent and he had severe tenderness during palpation, 
especially on the medial aspect of the left knee.  

Strength in the left lower extremity to knee extension was 
good.  The veteran was able to walk about the room without 
any assistive devices, however, after walking for about 2 
minutes it was noticed that there were tendencies of the left 
knee to buckle and he tends to stoop forward, which was 
indicative of fatigability, lack of endurance, and weakened 
movement.  The examiner provided impressions of status post 
left patellectomy, post-surgical changes of the left knee; 
degenerative joint disease of the left knee; and chronic left 
knee pain due to old left knee injury.  

The March 1999 left knee x-ray report shows finding of 
hypertrophic spur formation medially and laterally, with 
calcific densities projecting in the expected location of the 
patella.  Sclerotic density in the proximal tibial shaft 
showed no change.  


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1998) 
and DeLuca. 

Evaluation under Diagnostic Code 5257

The service-connected post-operative residuals of left knee 
patellectomy are currently evaluated under Diagnostic Code 
5257, which pertains to knee, other impairment of.  
Diagnostic Code 5257 provides disability evaluations based on 
objective evidence of recurrent or lateral instability which 
is slight (10 percent disabling); moderate (20 percent 
disabling); or severe (30 percent disabling).  As the left 
knee disability is currently evaluated with the highest 
allowable evaluation under Diagnostic Code 5257, a higher 
evaluation is not warranted thereunder.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.

Separate evaluation for arthritis

In light of the diagnosis of traumatic arthritis and x-ray 
findings of arthritic changes in the left knee, the Board has 
also considered the assignment of a separate evaluation for 
arthritis in the left knee under Diagnostic Code 5010.  
According to VAOPGCPREC 23-97, where there is both arthritis 
and instability in the knee, separate evaluations may be 
awarded.  In VAOPGCPREC 9-98, it was clarified that for a 
knee disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis, based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Codes 5260 and 5261 need not be compensable but must at least 
meet the criteria for a zero percent rating, and that a 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees. 38 C.F.R. § 4.71a, Code 5260.  
Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees. 38 C.F.R. § 4.71a, Code 5261.  

It is the intent of the rating schedule to recognize painful 
motion with joint or periarticular pathology as productive of 
disability, and it is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures, should be noted carefully as points of 
contact which are diseased. 38 C.F.R. § 4.59 (1999).

The record shows that arthritis in the left knee area has 
been confirmed and shown by x-ray.  Furthermore, the evidence 
demonstrates limitation of motion in the left knee which is 
confirmed by objective evidence of pain on motion, crepitus, 
effusion in the knee, left thigh atrophy, and buckling in the 
left knee after 2 minutes of walking, which the examiner 
noted as evidence of weakened movement, fatigability, and 
lack of endurance.  In the Board's view, therefore, 
sufficient additional disability has been shown such that the 
assignment of a separate evaluation is warranted for 
arthritis in the left knee.  

The recent VA examination reports show that range of motion 
in the left knee was recorded as from zero to 95 degrees 
(1994) and from zero to 110 degrees (1999).  Therefore, the 
record does not demonstrate the presence of limitation of 
motion which would warrant compensable evaluations for left 
knee arthritis under Diagnostic Codes 5260 or 5261.  However, 
as noted above, the record contains ample evidence of painful 
and limited motion sufficient to warrant the minimum 
compensable evaluation for arthritis in the knee joint under 
the provisions of Diagnostic Code 5010 and 38 C.F.R. § 4.59.  
As such, the Board finds that the preponderance of the 
evidence weighs in favor of a grant of a separate evaluation 
of 10 percent disabling for arthritis in the left knee.  


ORDER

An evaluation in excess of 30 percent disabling is denied for 
the post-operative residuals of left knee patellectomy.  

A separate evaluation of 10 percent disabling is granted for 
arthritis in the left knee.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

